Exhibit 10.2 INCREASE AGREEMENT This Increase Agreement (this “Agreement”) is made as of this 21st day of December, 2016, by and among INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP, a Delaware limited partnership (“Parent Borrower”), the Subsidiary Borrowers which are, or may become from time to time, parties to the Credit Agreement (as defined below), KEYBANK NATIONAL ASSOCIATION (together with any successor in interest, “KeyBank”), the other lending institutions which are, or may become from time to time, parties to the Credit Agreement as “Lenders” (as defined in the Credit Agreement and as further referenced in the recitals below), KEYBANK NATIONAL ASSOCIATION, as administrative agent for the Lenders (the “Agent”) and as Issuing Lender and as Swing Loan Lender, THE HUNTINGTON NATIONAL BANK, as Syndication Agent (“Syndication Agent”), KEYBANC CAPITAL MARKETS and THE HUNTINGTON NATIONAL BANK, as Joint Lead Arranger and Joint Book Managers, and CAPITAL ONE, NATIONAL ASSOCIATION, as Documentation Agent (“Documentation Agent”). Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Credit Agreement. W I T N E S S E T H: WHEREAS, the Loan Parties, the Agent, and the Lenders have entered into a certain Credit Agreement dated as of September 17, 2015, as amended by that certain First Amendment to Credit Agreement dated October 2, 2015 (as amended and as the same may be further amended, restated, supplemented or modified from time to time, the “Credit Agreement”) with respect to certain financial accommodations to be provided by the Agent and the Lenders to the Borrower; WHEREAS, the Borrowers have requested a Commitment Increase, in accordance with the terms of §2.11 of the Credit Agreement, such that the Revolving Credit Facility Amount shall be increased to $172,500,000.00; and WHEREAS, the Lenders executing this Agreement have agreed to increase their respective Revolving Credit Commitment as more particularly set forth herein.
